Case 1:19-cv-08144-AT-SLC Document 30 Filed 03/03/20 Page 1 of 4
         Case 1:19-cv-08144-AT-SLC Document 30 Filed 03/03/20 Page 2 of 4



         a.    Initial requests for production of documents to be served by: April 1, 2020.
         b.    Interrogatories to be served by April 1, 2020.
         c.    Depositions to be completed by July 1, 2020.
         d.    Requests to Admit to be served no later than June 1, 2020.

7.     a.     All expert discovery shall be completed no later than Monday, August 17, 2020.
[Absent exceptional circumstances, a date forty-five (45) days from the date in paragraph 5, i.e.
the completion of all fact discovery.]

         b.      No later than thirty (30) days prior to the date in paragraph 5, i.e. the completion
of all fact discovery, the parties shall meet and confer on a schedule for expert disclosures,
including reports, production of underlying documents and depositions, provided that (i) expert
re-port(s) of the party with the burden of proof shall be due before those of the opposing party’s
expert(s); and (ii) all expert discovery shall be completed by the date set forth in paragraph 7(a).

8.      All motions and applications shall be governed by the Court’s Individual Practices,
including pre-motion conference requirements, except that motions in limine may be made
without a pre-motion conference on the schedule set forth in paragraph 11. Pursuant to the
authority of Rule 16(c)(2), Fed. R. Civ. P., any motion for summary judgment will be deemed
untimely unless a request for a pre-motion conference is made in writing within fourteen (14)
days of the date in paragraph 5, i.e., the close of fact discovery.

9.     All counsel must meet face-to-face for at least one hour to discuss settlement within
fourteen (14) days following the close of fact discovery.

10.     a.      Counsel for the parties have discussed an informal exchange of information in aid
of an early settlement of this case and have agreed upon the following:

The parties have complied with the Court’s Mediation Referral Order entered on October
15, 2019 (Dkt. 17) and exchanged a pre-mediation document production.

         b.      Counsel for the parties have discussed the use of the following alternative dispute
resolution mechanisms for use in this case: (i) a settlement conference before a magistrate judge;
(ii) participation in the District’s Mediation Program; and/or (iii) retention of a privately retained
mediator. Counsel for the parties propose the following alternative dispute resolution mechanism
for this case: The parties are currently participating in the District’s Mediation Program,
pursuant to the Court’s Mediation Referral Order entered on October 15, 2019 (Dkt. 17).

        c.      Counsel for the parties recommend that the alternative dispute resolution
mechanism designated in paragraph b, be employed at the following point in the case: (e.g.
within the next sixty days; after the deposition of plaintiff is completed (specify date); after the
close of fact discovery). The parties are currently participating in the District’s Mediation
Program, pursuant to the Court’s Mediation Referral Order entered on October 15, 2019
(Dkt. 17).

         d.    The use of any alternative dispute resolution mechanism does not stay or modify



61789685v.2
         Case 1:19-cv-08144-AT-SLC Document 30 Filed 03/03/20 Page 3 of 4



any date in this Order.

11.     The Final Pretrial Submission Date is thirty (30) days following the close of fact and
expert discovery (whichever is later). By the Final Pretrial Submission Date, the parties shall
submit a Joint Pretrial Order prepared in accordance with the Court’s Individual Practices and
Rule 26(a)(3), Fed. R. Civ. P. Any motions in limine shall be filed after the close of discovery
and before the Final Pre-trial Submission Date and the pre-motion conference requirement is
waived for any such motion. If this action is to be tried before a jury, proposed voir dire
questions, jury instructions and verdict form shall also be filed by the Final Pretrial Submission
Date. Counsel are required to meet and confer on a joint submission of proposed jury instructions
and verdict form, noting any points of disagreement in the joint submission. Jury instructions
may not be submitted after the Final Pretrial Submission Date, unless they meet the standard of
Rule 51(a)(2)(A), Fed. R. Civ. P. If this action is to be tried to the Court, proposed findings of
fact and conclusions of law should be submitted by the Final Pretrial Submission Date.

12.     Counsel for the parties have conferred and their present best estimate of the length of trial
is: 3 days.

13.      [Other items, including those in Rule 26(f)(3).]

        Plaintiff shall move for permission to send collective action notice to potential opt-in
plaintiffs within 30 days from the date of this Order, and if the motion is granted by the court or
on consent, Plaintiff shall move for class action certification within 30 days of the close of fact
discovery.



---------------------------------------------------------------------------------------------------------------------
TO BE COMPLETED BY THE COURT:

The Plan has been reviewed by the Court and, except as modified, is adopted as the Scheduling
Order of this Court in accordance with Rule 16(b), Fed. R. Civ. P.

14.      [Other]
                                                                                   July 20, 2020, at 11:00 a.m.
15.      The next Case Management Conference is scheduled for at .

16.     The parties are directed to file a joint status report not later than one week in advance of
the Case Management Conference. The parties should indicate whether they anticipate filing
motion(s) for summary judgment and whether they believe the case should be referred to a
Magistrate Judge for settlement discussions. The parties are reminded that, pursuant to paragraph
8, a pre-motion conference request for any motion for summary judgment must be made within
fourteen (14) days of the close of fact discovery.

This ORDER may not be modified or the dates herein extended, except by further order of this
Court for good cause shown. Any application to modify or extend the dates herein (except as



61789685v.2
Case 1:19-cv-08144-AT-SLC Document 30 Filed 03/03/20 Page 4 of 4
